     Case 3:19-cv-01297-WQH-MDD Document 15 Filed 04/27/20 PageID.438 Page 1 of 15


 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                SOUTHERN DISTRICT OF CALIFORNIA
 8
 9     CARSTEN ROSENOW,                                          Case No.: 19-cv-1297-WQH-MDD
10                                              Plaintiff,
                                                                 ORDER
11     v.
12     FACEBOOK, INC.; and YAHOO,
       INC.,
13
                                            Defendants.
14
15    HAYES, Judge:
16             The matters before the Court are the Motions to Dismiss Plaintiff’s Complaint filed
17    by Defendants Facebook, Inc. (“Facebook”) (ECF No. 7), and Yahoo, Inc. (“Yahoo”)1
18    (ECF No. 8).
19        I.   PROCEDURAL BACKGROUND
20             On June 21, 2017, Carsten Rosenow was arrested at the San Diego airport and placed
21    in federal custody. On July 19, 2017, an information was filed charging Rosenow with one
22
23
      1
       Oath Holdings, Inc., asserts that Plaintiff Rosenow erroneously named Yahoo, Inc., as a Defendant. Oath
24    Holdings, Inc., states:
25
               Effective June 12, 2017, Defendant Yahoo! Inc. transferred to Yahoo Holdings, Inc. all
26             liabilities relevant to Plaintiff’s claims. Yahoo Holdings Inc. thereafter changed its name
               to Oath Holdings Inc. Defendant Yahoo! Inc. no longer owns any interest in the past,
27             present, or future liabilities relevant to this lawsuit.
28    (ECF No. 9 at 2).

                                                             1
                                                                                            19-cv-1297-WQH-MDD
     Case 3:19-cv-01297-WQH-MDD Document 15 Filed 04/27/20 PageID.439 Page 2 of 15


 1    count of travel with intent to engage in illicit sexual conduct in violation of 18 U.S.C. §
 2    2423(b). (USA v. Rosenow, 3:17-cr-01937-WQH, ECF No. 20). On October 19, 2017, a
 3    three-count indictment was filed charging Rosenow with one count of attempted sexual
 4    exploitation of a child in violation of 18 U.S.C. § 2251(c); one count of travel with intent
 5    to engage in illicit sexual conduct in violation of 18 U.S.C. § 2423(b); and one count of
 6    possession of images of minors engaged in sexually explicit conduct in violation of 18
 7    U.S.C. § 2252(a)(4)(B) and (b)(2). (USA v. Rosenow, 3:17-cr-03430-WQH, ECF No. 1).
 8          On March 19, 2018, Rosenow filed a Motion to Suppress Evidence in his criminal
 9    case. (Id., ECF No. 29). Rosenow moved the Court to suppress all of the evidence against
10    him pursuant to the Fourth Amendment of the United States Constitution, contending that
11    “[u]ltimately, all of the evidence against Mr. Rosenow is the result of warrantless searches
12    of his private communications [by Facebook and Yahoo]—searches that were ‘government
13    action’ on these facts.” (Id., ECF No. 29-1 at 9). On July 27, 2018, and August 8, 2018, the
14    Court held an evidentiary hearing on Rosenow’s Motion to Suppress Evidence. (Id., ECF
15    Nos. 72, 73). On September 10, 2018, Rosenow filed Supplemental Briefing in support of
16    his Motion to Suppress Evidence. (Id., ECF No. 76). On November 20, 2018, the Court
17    issued an Order denying Rosenow’s Motion to Suppress Evidence. (Id., ECF No. 87). The
18    Court found that Yahoo and Facebook were not government actors and that Yahoo and
19    Facebook conducted investigations in their own interest, in accordance with their internal
20    policies and procedures. The Court found that law enforcement conducted an investigation
21    independent of Yahoo and Facebook and utilized the information provided by Yahoo and
22    Facebook in compliance with all applicable laws. The Court further found that “Yahoo and
23    Facebook reported information to NCMEC pursuant to applicable law based upon facts
24    and circumstances supporting an apparent violation of child pornography laws.” (Id., ECF
25    No. 87 at 23).
26          The Court held a jury trial in August 2019. On August 30, 2019, a jury returned a
27    verdict finding Rosenow guilty on counts one and three of the indictment, for attempted
28    sexual exploitation of a child in violation of 18 U.S.C. § 2251(c) and (e) and possession of

                                                   2
                                                                               19-cv-1297-WQH-MDD
     Case 3:19-cv-01297-WQH-MDD Document 15 Filed 04/27/20 PageID.440 Page 3 of 15


 1    images of minors engaged in sexually explicit conduct in violation of 18 U.S.C. §
 2    2252(a)(4)(B). (Id., ECF No. 198). On March 3, 2020, the Court sentenced Rosenow to
 3    300 months imprisonment. (Id., ECF No. 247). On February 27, 2020, Rosenow filed a
 4    Notice of Appeal. (Id., ECF No. 239).
 5           On July 12, 2019, Rosenow, proceeding pro se, filed the civil Complaint against
 6    Defendants Facebook and Yahoo. (ECF No. 1). Rosenow brings claims against Defendants
 7    for negligence and for violations of the Stored Communications Act, 18 U.S.C. § 2702; the
 8    Wiretap Act, 18 U.S.C. § 2520; and the California Invasion of Privacy Act, Cal. Pen. Code
 9    § 631. Rosenow seeks general and compensatory damages, civil penalties, and attorneys’
10    fees and costs.
11           On November 15, 2019, Defendants filed Motions to Dismiss Plaintiff’s Complaint
12    and Requests for Judicial Notice. (ECF Nos. 7-9). On December 9, 2019, Rosenow filed
13    an Opposition to Defendants’ Motions to Dismiss. (ECF No. 12). On December 16, 2019,
14    Defendants filed Replies. (ECF No. 13, 14).
15     II.   ALLEGATIONS OF THE COMPLAINT
16           In September 2014, internet company “Xoom” advised Defendant Yahoo “that
17    certain Yahoo accounts were potentially involved in illegal activity involving minors.”
18    (ECF No. 1 ¶ 7). Yahoo searched the electronic communications of the accounts identified
19    by Xoom. As a result of these searches, Yahoo “discovered various account holders who
20    allegedly either bought or sold child pornography.” (Id. ¶ 11). In October 2014, Yahoo
21    created a report that identified the account holders Yahoo suspected bought or sold child
22    pornography. The report included the contents of private communications, contact lists, IP
23    information, and metadata. Yahoo provided this report to the National Center for Missing
24    and Exploited Children (“NCMEC”). Rosenow was not identified in the October 2014
25    report.
26           While the Federal Bureau of Investigation (“FBI”) was serving subpoenas related to
27    the Yahoo accounts identified in the October 2014 report, Yahoo searched Rosenow’s
28    accounts, emails, and chat messages. During this process, Sean Zadig—a Yahoo employee

                                                    3
                                                                              19-cv-1297-WQH-MDD
     Case 3:19-cv-01297-WQH-MDD Document 15 Filed 04/27/20 PageID.441 Page 4 of 15


 1    in the E-Crimes Investigation Team and former law enforcement officer—“communicated
 2    and worked closely” with the FBI in San Diego. (Id. ¶ 17). After Yahoo and Zadig reviewed
 3    Rosenow’s electronic communications, Yahoo submitted a supplemental report to
 4    NCMEC that contained “the contents of Plaintiff’s electronic communications and record
 5    information, and implicated Plaintiff in traveling internationally for the purpose of
 6    soliciting minors.” (Id. ¶ 20). In July 2015, Yahoo gave the FBI notice that it would be
 7    performing more account searches. Yahoo “gathered Plaintiff’s entire chat history, and
 8    yielded more evidence that allegedly incriminated Plaintiff.” (Id. ¶ 29).
 9          In December 2015, Yahoo provided NCMEC with more of Rosenow’s chat
10    messages. The FBI relied on the information Yahoo provided to “attempt to obtain a search
11    warrant for Plaintiff’s Yahoo accounts.” (Id. ¶ 42). The U.S. Attorney’s Office refused to
12    authorize a search warrant. Rosenow’s “Yahoo accounts never contained any evidence of
13    solicitation, receipt, or exchange of child pornography.” (Id. ¶ 36).
14          In early 2017, the FBI sent Defendant Facebook a request to preserve Rosenow’s
15    private Facebook profile. In March 2017, “the FBI in San Diego served an administrative
16    subpoena on Facebook requesting the details of Plaintiff’s Facebook accounts.” (Id. ¶ 45).
17    Facebook searched Rosenow’s Facebook accounts, messages, and communications, even
18    though the FBI did not have a warrant for the search. After this search, Facebook reported
19    to NCMEC that it “had allegedly discovered evidence of child exploitation on Plaintiff’s
20    accounts.” (Id. ¶ 49). The report included Rosenow’s messages and communications.
21    Rosenow’s Facebook accounts “never contained any evidence of solicitation, receipt, or
22    exchange of child pornography.” (Id. ¶ 52).
23          The information that Facebook provided “led the government to obtain a search
24    warrant against Plaintiff’s property and personal effects.” (Id. ¶ 58). After Rosenow was
25    arrested in June 2017, government agents searched Rosenow’s cellular phone and home.
26    These searches led to Rosenow’s criminal indictment.
27    ///
28    ///

                                                    4
                                                                                  19-cv-1297-WQH-MDD
     Case 3:19-cv-01297-WQH-MDD Document 15 Filed 04/27/20 PageID.442 Page 5 of 15


 1 III.     CONTENTIONS
 2          Defendants contend that Rosenow’s claims arise from Defendants’ legal obligations
 3    to report apparent violations of child exploitation laws to NCMEC. Defendants contend
 4    that Rosenow’s Stored Communications Act (“SCA”) and Wiretap Act claims fails because
 5    Defendants’ disclosed information pursuant to their legal obligations to report apparent or
 6    imminent violations of child sexual exploitation laws involving child pornography to
 7    NCMEC. Defendants contend that Rosenow’s Wiretap Act claim fails because Rosenow
 8    does not plead facts that show Defendants intercepted Rosenow’s communications.
 9          Rosenow contends that Defendants’ disclosed information that exceeded the scope
10    of Defendants’ authority under 18 U.S.C. § 2258A. Rosenow contends that he adequately
11    states claims for violations of the SCA and Wiretap Act.
12 IV.      LEGAL STANDARD
13          Rule 12(b)(6) of the Federal Rules of Civil Procedure permits dismissal for “failure
14    to state a claim upon which relief can be granted.” In order to state a claim for relief, a
15    pleading “must contain . . . a short and plain statement of the claim showing that the pleader
16    is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Dismissal under Rule 12(b)(6) “is proper only
17    where there is no cognizable legal theory or an absence of sufficient facts alleged to support
18    a cognizable legal theory.” Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035,
19    1041 (9th Cir. 2010) (quotation omitted).
20          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
21    accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
22    556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
23    “A claim has facial plausibility when the plaintiff pleads factual content that allows the
24    court to draw the reasonable inference that the defendant is liable for the misconduct
25    alleged.” Iqbal, 556 U.S. at 678 (citation omitted). However, “a plaintiff’s obligation to
26    provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and
27    conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
28    Twombly, 550 U.S. at 555 (quoting Fed. R. Civ. P. 8(a)). A court is not “required to accept

                                                     5
                                                                                   19-cv-1297-WQH-MDD
     Case 3:19-cv-01297-WQH-MDD Document 15 Filed 04/27/20 PageID.443 Page 6 of 15


 1    as true allegations that are merely conclusory, unwarranted deductions of fact, or
 2    unreasonable inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
 3    2001). “In sum, for a complaint to survive a motion to dismiss, the non-conclusory factual
 4    content, and reasonable inferences from that content, must be plausibly suggestive of a
 5    claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir.
 6    2009) (quotation omitted).
 7     V.   JUDICIAL NOTICE AND INCORPORATION BY REFERENCE
 8          Defendants request that the Court take judicial notice of facts and filings from
 9    Rosenow’s criminal case. (See ECF No. 8 at 5-7; ECF No. 9-2 at 2-4). Yahoo requests that
10    the Court take judicial notice of the facts of Rosenow’s arrest, indictment, and conviction.
11    Yahoo further requests that the Court take judicial notice of Rosenow’s March 19, 2018,
12    Motion to Suppress Evidence; the United States’ April 27, 2018, Opposition to Rosenow’s
13    Motion to Suppress Evidence; Rosenow’s May 11, 2018, Reply in Support of Rosenow’s
14    Motion to Suppress Evidence; and the Jury Verdict Form in Rosenow’s criminal case.
15    Facebook requests that the Court take judicial notice of Rosenow’s Motion to Suppress
16    Evidence; the Court’s Order denying Rosenow’s Motion to Suppress Evidence;
17    Facebook’s April 28, 2017, CyberTipline Report; and the FBI Form 302 filed by the U.S.
18    Attorney’s Office in Rosenow’s criminal case. Facebook further requests that the Court
19    consider the following documents incorporated by reference in Rosenow’s Complaint:
20    Facebook’s Terms of Service; Facebook’s data policy; and the FBI administrative
21    subpoena served on Facebook.
22          Rosenow objects to the Court taking judicial notice of the requested documents.
23    Rosenow contends that the Court “should only consider the documents from Plaintiff’s
24    criminal case for the limited purpose of their filing and existence, not for the truth of any
25    of the allegations contained therein.” (ECF No. 12 at 5). Rosenow contends that the Court
26    should deny Facebook’s request that the Court incorporate by reference Facebook’s Terms
27    of Service and data policy and the FBI subpoena, because the “attempt to provide extrinsic
28

                                                     6
                                                                                  19-cv-1297-WQH-MDD
     Case 3:19-cv-01297-WQH-MDD Document 15 Filed 04/27/20 PageID.444 Page 7 of 15


 1    evidence in support of its motion to dismiss . . . [is] improper at this pleading stage of the
 2    proceedings.” (Id.).
 3          “As a general rule, ‘a district court may not consider any material beyond the
 4    pleadings in ruling on a Rule 12(b)(6) motion.’” Lee v. City of Los Angeles, 250 F.3d 668,
 5    688 (9th Cir. 2001) (citation omitted) (quoting Branch v. Tunnell, 14 F.3d 449, 453 (9th
 6    Cir. 1994), overruled on other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119
 7    (9th Cir. 2002)). “There are, however, two exceptions to the requirement that consideration
 8    of extrinsic evidence converts a 12(b)(6) motion to a summary judgment motion.” Id.
 9    “First, a court may consider ‘material which is properly submitted as part of the complaint’
10    on a motion to dismiss without converting the motion to dismiss into a motion for summary
11    judgment.” Id. (quoting Branch, 14 F.3d at 453). Under this “incorporation by reference”
12    doctrine, the court may consider “documents ‘whose contents are alleged in a complaint
13    and whose authenticity no party questions, but which are not physically attached to the
14    [plaintiff’s] pleading.’” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (alteration
15    in original) (quoting In re Silicon Graphic Inc. Sec. Litig., 183 F.3d 970, 986 (9th Cir.
16    2002)). The court may also consider documents incorporated by reference where “the
17    plaintiff’s claim depends on the contents of a document, the defendant attaches the
18    document to its motion to dismiss, and the parties do not dispute the authenticity of the
19    document, even though the plaintiff does not explicitly allege the contents of that document
20    in the complaint.” Id. (citing Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th Cir. 1998)).
21    Second, the court may take judicial notice of “matters of public record” pursuant to Rule
22    201 of the Federal Rules of Evidence. Lee, 250 F.3d at 689 (quotation omitted). Rule 201
23    allows courts to take judicial notice of facts that are “not subject to reasonable dispute
24    because” the facts “can be accurately and readily determined from sources whose accuracy
25    cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2).
26          The date of Rosenow’s arrest, the date of Rosenow’s indictment, the charges on
27    which Rosenow was indicted, the date of Rosenow’s conviction, and the charges of which
28    the jury found Rosenow guilty are facts that “can be accurately and readily determined . .

                                                    7
                                                                                 19-cv-1297-WQH-MDD
     Case 3:19-cv-01297-WQH-MDD Document 15 Filed 04/27/20 PageID.445 Page 8 of 15


 1    . .” Fed. R. Evid. 201(b). Rosenow does not oppose Yahoo’s request that the Court take
 2    judicial notice of these facts, and these facts are “not subject to reasonable dispute.” Id.
 3    The Court takes judicial notice of the requested facts regarding Rosenow’s arrest,
 4    indictment, and conviction. The Court further takes judicial notice of the entire record in
 5    Rosenow’s criminal case. See Reyna Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741,
 6    746 n. 6 (9th Cir. 2006) (explaining that it is appropriate to take judicial notice of court
 7    filings and other matters of public record, such as pleadings in related litigation).
 8          The Court further finds that the contents of Yahoo’s December 2, 2015,
 9    CyberTipline Report and Facebook’s April 28, 2017, CyberTipline Report are incorporated
10    by reference in Rosenow’s Complaint. Rosenow alleges facts regarding the contents of the
11    CyberTipline Reports in the Complaint, and no party has questioned the authenticity of the
12    reports. (See ECF No. 1 ¶¶ 36, 52 (alleging that Rosenow’s communications disclosed by
13    Defendants as part of the CyberTipline Reports “never contained any evidence of the
14    solicitation, receipt, or exchange of child pornography”)). The Court does not consider
15    Facebook’s Terms of Service, Facebook’s data policy, or the FBI administrative subpoena
16    in this Order.
17 VI.      STORED COMMUNICATIONS ACT CLAIM
18          Rosenow brings his first cause of action against Defendants for violations of the
19    SCA, part of the federal Electronic Communications Privacy Act (“ECPA”). Rosenow
20    alleges that Defendants wrongfully disclosed the contents of his private communications
21    to NCMEC in violation of 18 U.S.C. § 2702.
22          Defendants assert that they are required or permitted by federal law to report
23    apparent or imminent violations of child sexual exploitation laws to NCMEC pursuant to
24    18 U.S.C. § 2258A. Defendants contend that § 2702(b)(6) of the SCA exempts from
25    liability Defendants’ disclosures of stored communications to NCMEC pursuant to §
26    2258A. Defendants contend that the Court has determined that Defendants lawfully
27    reported Rosenow’s communications to NCMEC pursuant to § 2258A in the Order denying
28    Rosenow’s Motion to Suppress Evidence in Rosenow’s criminal case.

                                                    8
                                                                                 19-cv-1297-WQH-MDD
     Case 3:19-cv-01297-WQH-MDD Document 15 Filed 04/27/20 PageID.446 Page 9 of 15


 1             Rosenow contends that he sufficiently states a claim against Defendants for
 2    violations of the SCA. Rosenow contends that § 2258A only permits the reporting of
 3    complete communications that contain an image of apparent child pornography; § 2258A
 4    does not permit the disclosure of the private messages provided by Defendants. Rosenow
 5    contends that the motions in his criminal case did not involve the SCA or Wiretap Act.
 6             The SCA prohibits providers of electronic communication services and remote
 7    computing services from “divulg[ing] to any person or entity the contents” of electronic
 8    communications, records, and other information, except under certain circumstances. 18
 9    U.S.C. § 2702(a).2 Under the exceptions to § 2702(a), “[a] provider . . . may divulge the
10    contents of a communication . . . to the National Center for Missing and Exploited Children,
11    in connection with a report submitted thereto under section 2258A.” 18 U.S.C. §
12    2702(b)(6).
13
14
15
16    2
          18 U.S.C. § 2702(a) provides:
17
               (a) Prohibitions.--Except as provided in subsection (b) or (c)--
18                    (1) a person or entity providing an electronic communication service to the public
                      shall not knowingly divulge to any person or entity the contents of a communication
19                    while in electronic storage by that service; and
                      (2) a person or entity providing remote computing service to the public shall not
20                    knowingly divulge to any person or entity the contents of any communication
21                    which is carried or maintained on that service--
                              (A) on behalf of, and received by means of electronic transmission from (or
22                            created by means of computer processing of communications received by
                              means of electronic transmission from), a subscriber or customer of such
23                            service;
                              (B) solely for the purpose of providing storage or computer processing
24                            services to such subscriber or customer, if the provider is not authorized to
25                            access the contents of any such communications for purposes of providing
                              any services other than storage or computer processing; and
26                    (3) a provider of remote computing service or electronic communication service to
                      the public shall not knowingly divulge a record or other information pertaining to
27                    a subscriber to or customer of such service (not including the contents of
                      communications covered by paragraph (1) or (2)) to any governmental entity.
28

                                                            9
                                                                                             19-cv-1297-WQH-MDD
 Case 3:19-cv-01297-WQH-MDD Document 15 Filed 04/27/20 PageID.447 Page 10 of 15


 1         18 U.S.C. § 2258A provides that electronic communication service providers must
 2   or may disclose electronic communications, records, and other information in certain
 3   circumstances to “reduce the proliferation of online child sexual exploitation and to prevent
 4   the online sexual exploitation of children.” 18 U.S.C. § 2258A(a)(1)(A). Section 2258A
 5   requires that a provider that “obtain[s] actual knowledge of any facts or circumstances”
 6   from which there is “an apparent violation” of a federal child sexual exploitation law “that
 7   involves child pornography” shall
 8         (i) provid[e] to the CyberTipline of NCMEC, or any successor to the
           CyberTipline operated by NCMEC, the mailing address, telephone number,
 9
           facsimile number, electronic mailing address of, and individual point of
10         contact for, such provider; and
11
           (ii) mak[e] a report of such facts or circumstances to the CyberTipline, or any
12         successor to the CyberTipline operated by NCMEC.
13
     18 U.S.C. § 2258A(a)(1)(A)(i), (a)(1)(B), (a)(2)(A). Section 2258A also permits the
14
     reporting of any “facts or circumstances which indicate a violation of [the federal child
15
     sexual exploitation laws] involving child pornography may be planned or imminent.” 18
16
     U.S.C. § 2258A(a)(1)(A)(ii), (a)(2)(B). The report “may, at the sole discretion of the
17
     provider,” include:
18
           (1) Information about the involved individual. Information relating to the
19
           identity of any individual who appears to have violated or plans to violate a
20         Federal [child exploitation law], which may, to the extent reasonably
           practicable, include the electronic mail address, Internet Protocol address,
21
           uniform resource locator, payment information (excluding personally
22         identifiable information), or any other identifying information, including self-
           reported identifying information.
23
24         (2) Historical reference. Information relating to when and how a customer or
           subscriber of a provider uploaded, transmitted, or received content relating to
25
           the report or when and how content relating to the report was reported to, or
26         discovered by the provider or remote computing service provider, including a
           date and time stamp and time zone.
27
28         (3) Geographic location information. Information relating to the geographic

                                                  10
                                                                               19-cv-1297-WQH-MDD
 Case 3:19-cv-01297-WQH-MDD Document 15 Filed 04/27/20 PageID.448 Page 11 of 15


 1          location of the involved individual or website, which may include the Internet
            Protocol address or verified address, or, if not reasonably available, at least
 2
            one form of geographic identifying information, including area code or zip
 3          code, provided by the customer or subscriber, or stored or obtained by the
            provider.
 4
 5          (4) Visual depictions of apparent child pornography. Any visual depiction of
            apparent child pornography or other content relating to the incident such
 6
            report is regarding.
 7
            (5) Complete communication. The complete communication containing any
 8
            visual depiction of apparent child pornography or other content, including—
 9
                 (A) any data or information regarding the transmission of the
10
                 communication; and
11
                 (B) any visual depictions, data, or other digital files contained in, or
12
                 attached to, the communication.
13
     18 U.S.C. § 2258A(b). After NCMEC reviews any report, it is required to provide the
14
     report to federal or state law enforcement. 18 U.S.C. § 2258A(c).
15
            In this case, Rosenow alleges that Defendants unlawfully disclosed his record
16
     information and the contents of his electronic communications, including emails,
17
     messages, and chats, to NCMEC. Rosenow alleges that his Yahoo and Facebook accounts
18
     “never contained any evidence of the solicitation, receipt, or exchange of child
19
     pornography . . . .” (ECF No. 1 ¶¶ 36, 52). The Court considered Rosenow’s argument that
20
     Yahoo and Facebook exceeded the scope of their reporting responsibilities under § 2258A
21
     in Rosenow’s criminal case. After substantial briefing and an evidentiary hearing, the Court
22
     determined that “Yahoo and Facebook reported information to NCMEC pursuant to
23
     applicable law based upon facts and circumstances supporting an apparent violation of
24
     child pornography laws.”3 (USA v. Rosenow, 3:17-cr-03430-WQH, ECF No. 87 at 23).
25
26
27   3
      Rosenow has appealed his criminal conviction. (USA v. Rosenow, 3:17-cr-03430-WQH, ECF No. 239).
     This civil action would require this Court to reconsider its Order on Rosenow’s Motion to Suppress
28   Evidence in his criminal case and would “necessarily require [Rosenow] to prove the unlawfulness of his

                                                       11
                                                                                       19-cv-1297-WQH-MDD
 Case 3:19-cv-01297-WQH-MDD Document 15 Filed 04/27/20 PageID.449 Page 12 of 15


 1          The contents of the CyberTipline Reports demonstrate that Defendants obtained
 2   knowledge of facts or circumstances indicating “apparent” or “imminent” violations by
 3   Rosenow of the federal child sexual exploitation laws involving child pornography. 18
 4   U.S.C. § 2258A(a). In the December 2, 2015, CyberTipline Report, Yahoo provided
 5   NCMEC with the contents of Rosenow’s messages in which Rosenow appeared to be
 6   making arrangements to pay young girls ages eight to sixteen in the Phillippines for sex.
 7   (See generally, USA v. Rosenow, 3:17-cr-03430-WQH, Ex. 8, ECF No. 49-8). In the Yahoo
 8   messages, Rosenow requested pictures of the young girls. (See id. at 10 (“do you have
 9   pics”); Id. at 12 (“if you can send pic or show me before I can pick”); Id. at 13 (“can I see
10   them now;” “can I see the girls first here in [Yahoo Messenger”)). In the April 28, 2017,
11   CyberTipline Report, Facebook provided NCMEC with the contents of Rosenow’s
12   messages in which Rosenow appeared to be making arrangements to pay young girls in the
13   Philippines for sex. (See generally, Ex. 5, Declaration of Christin J. Hill in Support of
14   Facebook’s Motion to Dismiss, ECF No. 7-3). The messages contained three images
15   Rosenow described in the message as “naked pic[s].” (Id. at 79).
16          Defendants, in their discretion, properly disclosed Rosenow’s complete
17   communications to NCMEC pursuant to 18 U.S.C. § 2258(b). Accordingly, Defendants’
18   disclosures fall within the exception to liability under the SCA for divulging “the contents
19   of a communication . . . to the National Center for Missing and Exploited Children, in
20   connection with a report submitted thereto under section 2258A.” 18 U.S.C. § 2702(b)(6).
21   The Court concludes that Rosenow fails to state a claim for violation of the SCA.
22          Defendants’ Motions to Dismiss Rosenow’s first cause of action are granted.
23 VII. WIRETAP ACT CLAIM
24          Rosenow brings his second cause of action against Defendants for violations of the
25   Wiretap Act, part of the federal ECPA. Rosenow alleges that Defendants intercepted
26
27
     conviction or confinement.” Heck v. Humphrey, 512 U.S. 477, 487 (1994). A civil tort action is “not [an]
28   appropriate vehicle[ ] for challenging the validity of outstanding criminal judgments . . . .” Id.

                                                       12
                                                                                        19-cv-1297-WQH-MDD
 Case 3:19-cv-01297-WQH-MDD Document 15 Filed 04/27/20 PageID.450 Page 13 of 15


 1   Rosenow’s private communications and unlawfully disclosed the contents of his
 2   communications to NCMEC in violation of 18 U.S.C. § 2511.
 3         Defendants contend that Rosenow fails to plead facts sufficient to show that
 4   Defendants intercepted the contents of Rosenow’s communications. Rosenow contends
 5   that he sufficiently alleges that Defendants intercepted his communications in transit in
 6   violation of the Wiretap Act.
 7         The Wiretap Act makes it unlawful to “intentionally intercept[ ] . . . any wire, oral,
 8   or electronic communication” or to “use[ ]” or “disclose[ ]” the contents of any
 9   intentionally intercepted communication. 18 U.S.C. § 2511(1). The Wiretap Act defines
10   “intercept” as “the aural or other acquisition of the contents of any wire, electronic, or oral
11   communication through the use of any electronic, mechanical, or other device.” 18 U.S.C.
12   § 2510(4). For a communication “to be ‘intercepted’ in violation of the Wiretap Act, it
13   must be acquired during transmission, not while it is in electronic storage.” Konop v.
14   Hawaiian Airlines, Inc., 302 F.3d 868, 878 (9th Cir. 2002). “[A]cquisition occurs ‘when
15   the contents of a [ ] communication are captured or redirected in any way.” Noel v. Hall,
16   568 F.3d 743, 749 (9th Cir. 2009) (quoting United States v. Rodriguez, 968 F.2d 130, 136
17   (2d Cir. 1992)).
18         In this case, Rosenow alleges that Facebook “knowingly and purposefully searched
19   Plaintiff’s accounts––including his private messages and communications . . . .” (ECF No.
20   1 ¶ 48). Rosenow alleges that Facebook reported the contents of Rosenow’s messages to
21   NCMEC. Rosenow fails to state facts that support an inference that Facebook “acquired
22   [Rosenow’s communications] during transmission.” Konop, 302 F.3d at 878. Rosenow
23   fails to state facts that support an inference that Facebook “use[d]” or “disclose[d]” the
24   contents of any communication that was “acquired during transmission.” Id.; 18 U.S.C. §
25   2511(1)(c)-(d). Rosenow fails to state facts that support an inference that the contents of
26   the communications alleged in the Complaint were “intercept[ed]” by Facebook within the
27   meaning of the Wiretap Act. 18 U.S.C. § 2511(1)(a).
28

                                                   13
                                                                                 19-cv-1297-WQH-MDD
 Case 3:19-cv-01297-WQH-MDD Document 15 Filed 04/27/20 PageID.451 Page 14 of 15


 1          Rosenow further alleges that “Yahoo warrantlessly searched Plaintiff’s Yahoo
 2   account, including emails, chats, and other electronic communications.” (ECF No. 1 ¶ 15).
 3   Rosenow alleges that “Yahoo knowingly used an algorithm to intercept and scan Plaintiff’s
 4   incoming chat messages for content during transit and before placing them in electronic
 5   storage.” (Id. ¶ 16). Rosenow alleges that Yahoo “reviewed the contents of Plaintiff’s
 6   electronic communications––including emails, messages, and chats” and provided the
 7   contents of Plaintiff’s communications to NCMEC. (Id. ¶ 19). Rosenow’s allegation that
 8   Yahoo intercepted Rosenow’s communications during transit are conclusory. Rosenow
 9   fails to allege facts that support an inference that Yahoo “captured or redirected” the
10   contents of Rosenow’s communications while in transit. Noel, 568 F.3d at 749. Rosenow
11   fails to state facts that support an inference that Yahoo “use[d]” or “disclose[d]” the contents
12   of any communication that was “acquired during transmission.” Konop, 302 F.3d at 878;
13   18 U.S.C. § 2511(1)(c)-(d). Rosenow fails to state facts that support an inference that the
14   contents of the communications alleged in the Complaint were “intercept[ed]” by Yahoo
15   within the meaning of the Wiretap Act. 18 U.S.C. § 2511(1)(a).
16          Defendants’ Motions to Dismiss Rosenow’s second cause of action are granted.
17 VIII. STATE LAW CLAIMS
18          Rosenow’s remaining claims arise under California state law and include causes of
19   action for negligence4 and violation of the California Invasion of Privacy Act. The federal
20   supplemental jurisdiction statute provides, “[I]n any civil action of which the district courts
21   have original jurisdiction, the district courts shall have supplemental jurisdiction over all
22   other claims that are so related to claims in the action within such original jurisdiction that
23   they form part of the same case or controversy under Article III of the United States
24   Constitution.” 28 U.S.C. § 1367(a). “The district courts may decline to exercise
25
26
27   4
       Rosenow alleges that Defendants breached a duty owed to Rosenow under the SCA and Wiretap Act.
     However, “[f]ederal question jurisdiction over a state law claim is not created just because a violation of
28   federal law is an element of a state law claim.” Wander v. Kaus, 304 F.3d 856, 857 (9th Cir. 2002).

                                                         14
                                                                                          19-cv-1297-WQH-MDD
 Case 3:19-cv-01297-WQH-MDD Document 15 Filed 04/27/20 PageID.452 Page 15 of 15


 1   supplemental jurisdiction” for a number of reasons, including if “the district court has
 2   dismissed all claims over which it has original jurisdiction[.]” 28 U.S.C. § 1367(c)(3).
 3         “Depending on a host of factors, then—including the circumstances of the particular
 4   case, the nature of the state law claims, the character of the governing state law, and the
 5   relationship between the state and federal claims—district courts may decline to exercise
 6   jurisdiction over supplemental state law claims.” Chicago v. Int’l Coll. of Surgeons, 522
 7   U.S. 156, 173 (1997). “While discretion to decline to exercise supplemental jurisdiction
 8   over state law claims is triggered by the presence of one of the conditions in § 1367(c), it
 9   is informed by the [United Mine Workers of America v.] Gibbs[,] [383 U.S. 715 (1966),]
10   values of economy, convenience, fairness, and comity.” Acri v. Varian Assocs., 114 F.3d
11   999, 1001 (9th Cir. 1997) (quotation omitted). “‘[I]n the usual case in which federal-law
12   claims are eliminated before trial, the balance of factors . . . will point toward declining to
13   exercise jurisdiction over the remaining state law claims.’” Schneider v. TRW, Inc., 938
14   F.2d 986, 993 (9th Cir. 1991) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350
15   n. 7 (1970)).
16         Rosenow’s federal claims have been dismissed. The Court declines to exercise
17   supplemental jurisdiction over Rosenow’s state law claims.
18         Defendants’ Motions to Dismiss are granted. Rosenow’s Complaint is dismissed
19   without prejudice.
20 IX.     CONCLUSION
21         IT IS HEREBY ORDERED that Defendants’ Motions to Dismiss Plaintiff’s
22   Complaint (ECF Nos. 7, 8) are granted. Plaintiff’s Complaint is dismissed without
23   prejudice. No later than sixty (60) days from the date of this Order, Plaintiff may file a
24   motion for leave to amend pursuant to Civil Local Rules 7.1 and 15.1(c).
25    Dated: April 27, 2020
26
27
28

                                                   15
                                                                                 19-cv-1297-WQH-MDD
